MEMORANDUM **
Parget Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s denial of his application for asylum, withholding of removal, and for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000), and we deny the petition.
Substantial evidence supports the BIA’s denial of asylum based on the finding that petitioner may safely relocate within Punjab. Because petitioner’s similarly-situated relatives remain unharmed in Punjab, petitioner remained in Punjab for 6 months after his last arrest without harm, and State Department reports show improved conditions, the BIA’s finding that petitioner could reasonably relocate within Punjab is supported. See Melkonian v. *582Ashcroft, 320 F.3d 1061, 1069-70 (9th Cir.2003). Thus, the asylum claim is denied.
Because this court’s review is limited to the record, the court declines to consider petitioner’s additional evidence. See 8 U.S.C. § 1252(b)(4)(A) (2005).
Because petitioner did not establish eligibility for asylum, it follows that he did not satisfy the standard for withholding of removal. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1001.
Substantial evidence also supports the denial of GAT relief. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.